Applicant’s election of Group I in the reply filed on 12/7/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
	For the graphene election applicants have elected the graphene particle of Fig. 1B.  This is a single graphene layer such that the graphene in claim 3, directed to a multilayer graphene, is not within the breadth of the elected species.  As such this claim has been withdrawn from consideration at this time, as being directed to a non-elected species.

The drawings are objected to because many of the letters or symbols therein are blurry and not legible.  For instance see the compound in Fig. 3A, 330.  See also many of the “a” and “z” groups found in many of the Figures. The Examiner notes that Figures 5 and 6 are clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1 to 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 1 it is unclear what is intended by the language “are separated from each other”, particularly since the active molecules are connected in a series of at least two Si-O bonds.
	In claim 1 it is unclear what is intended by “then connected to a Si bond”.  It is not clear what the Si bond is attached to, while Si is an atom not a bond per se.
	In claim 1 it is unclear what is intended by “a main chain structure”.  For instance, considering the structure in Figure 5, the main chain could refer to the repeating Si-O-Si units in the “n” repeating unit of the Si-O-Si bonds attached to another as well as the graphene.  This language is likewise unclear in claim 10.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 7 to 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. US 2014/0275597.
	Zhang et al. teach functionalized graphene which can be best described in Figure 2.  Note that the graphene comprises active molecules in the form of reacted amino 
	For claim 4 note that Figure 2 shows different Si atoms having two functional groups attached thereto.  This includes both an Si-OH group and an Si-propyl-NH2 group.  
	For claims 7 and 8 note that this is graphene oxide prepared from graphite which has an average size of less than about 50 microns.  See paragraphs21 to 24.  This meets these requirements.
	For claim 9 the Examiner notes that this specific limitation is not taught by Zhang et al. but the functionalized graphene as claimed is the same as that in Zhang et al.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	For claims 10 and 11, note that both of these embodiments are shown in Figure 2.

Claim 2, 5 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.
This reference fails to specifically teach a weight percentage of each component as claimed.  Note, though, that adjusting these weight components directly corresponds to the amount of silane coupling agent bonded to the graphene.  Since the silane coupl-ing agent allows for interaction between the graphene and a different component such as a polymer (paragraph 26), adjusting the amount thereof in an effort to adjust the bonding between the graphene and a polymer would have been well within the skill of the ordinary artisan in an effort to maintain a balance between the coupling ability, the intent of the graphene and the final product. In this manner the skilled artisan would have found an amount of C, Si and O within the claimed ranges to have been obvious.
	For claim 5, note that Zhang et al. do not specifically teach an Si-unsaturated group or Si-H group as a functional group for the coupling agent but one having ordinary skill in the art would recognize that these are extremely common and well known coupling agents as an Si-H or Si-unsaturated group are well known to interact with polymers and other components such that they will functional in an known and predict-able manner.  See paragraphs 26 to 28 which teach that general any known coupling agent can be used in the invention of Zhang et al., thereby rendering obvious the instant claim.
	For claim 6 note that an alkoxy group rather than an –OH group in Figure 2 would have been obvious to the skilled artisan since an alkoxy group is present in the silane coupling agent and is the precursor to the hydrolyzed group as found in Fig. 2.

Claims 1, 2 and 4 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhury et al.

	For claim 2, note that this reference fails to specifically teach weight percentage of each component as claimed.  Note, though, that adjusting these weight components directly corresponds to the amount of silane coupling agent bonded to the graphene.  Since the silane coupling agent allows for interaction between graphene and the result-ing siloxane polymer (paragraphs 23 and 24), adjusting the amount thereof in an effort to adjust the bonding between the graphene and the siloxane would have been well within the skill of the ordinary artisan in an effort to maintain a balance between the coupling ability, the intent of the graphene and the final product. In this manner the 
	For claim 4 note that this is shown in Fig. 1 in which methyl can be considered an “active functional group” as well as the methacryloxypropyl group.
	For claims 5 and 6, note that the methacryloxypropyl group meets (a) while one having ordinary skill in the art would have found it obvious for an unreacted alkoxy group to be present after the silane coupling agent is reacted with the graphene.  Again the skilled artisan would recognize that not all Si bonded alkoxy groups will undergo complete condensation such that the presence of an Si atom with both an unreacted Si bonded alkoxy group and a methacryloxypropyl group would have been obvious.
	For claim 7 note that the graphene therein can be a graphene nanoplatelet.  See paragraph 22.
	For claim 8 note that adjusting the size of the size of the graphene would have been well within the skill of the ordinary artisan, in an effort to adjust it to be beneficial in the resulting final product.
	For claim 9 note that any property that this is a property that will be necessarily present with the obvious embodiment of Chowdhury et al. such that if it is present in the claimed graphene it will be necessarily present in the prior art graphene.
	For claims 10 and 11 note that these features are also shown in Figure 1.

Lee et al. is cited as being of general interest.  This reference teaches functional-ized graphene but is not believed to be as “close” to the claims as that found in Zhang et al.  A rejection over this reference at this time would appear to be redundant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
2/13/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765